DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third closed proximal end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  In line 4 the applicant says “along a outside edge”, however the “a” should be “an” to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 8, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not mention a “third closed proximal end”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 11, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2005/0230393 A1 to Testa (“Testa”).
As to claim 1, Testa teaches a clamping door tray comprising: an open channel tray (overlapping halves 59); a closed channel tray (overlapping halves 61) slidingly engaged with the open channel tray (Fig. 6); a clamping mechanism (guide means 63) positioned on an underside of the clamping door tray (pg. 2, ¶ 0037), the clamping mechanism for drawing the open channel tray and the closed channel tray together (pg. 2, ¶ 0038); and a support plate located along an inside bottom surface of the closed channel tray and secured through to the open channel tray (Fig. 6).
As to claim 4, Testa teaches the clamping door tray of claim 1, wherein the open channel tray further comprises: a first plurality of tray separators located along an inside bottom surface of the open channel tray (separator between reservoir 73 and body 41 in Fig. 10).

As to claim 11, Testa teaches the method of claim 10, further comprising: adjusting the clamping mechanism to remove the clamping force from the front and back surfaces of the door; and removing the clamping door tray from the selected door (Fig. 6).
As to claim 14, Testa teaches the method of claim 10, wherein the support plate comprises: a plurality of raised ridges (guide means 63) located along a top surface of the support plate (Fig. 6); a pair of guide grooves located along a bottom surface of the support plate and perpendicular to the plurality of raised ridges, the guide groves configured to slidingly engage with the raised guides .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Testa in view of U.S. Patent No. 4,909,406 to Wu (“Wu”).
As to claim 2, Testa modified by Wu teaches the clamping door tray of claim 1, wherein the open channel tray comprises: a first L-shaped channel; but does not teach having a first closed distal end and an open proximal end; and a first rim located along a first portion of a first top edge of the first L-shaped channel, the first rim proceeding from the first closed distal end, along a first outside edge to the open proximal end. 
Wu teaches first channel (extendable drawer 2) having a first closed distal end (endwall 24) and an open proximal end (opposite of 24 on 2, as seen in Fig. 1); and a first rim (outwardly protruding ledge 211) located along a first portion of a first top edge of the first channel (Fig. 1), the first rim proceeding from the first closed distal end, along a first outside edge to the open proximal end (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the endwall of Wu with the first 
As to claim 7, Testa teaches the clamping door tray of claim 1, wherein the closed channel tray further comprises: but does not teach a plurality of tray separators located along the inside bottom surface of the closed channel tray.
Wu teaches a plurality of tray separators located along the inside bottom surface of the closed channel tray (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the tray separators of Wu with the tray as taught by Testa to provide variable storage space (Wu, col. 1, lines 19-20).
As to claim 12, Testa teaches the method of claim 10, wherein the open channel tray comprises: a first L-shaped channel, but does not teach having a first closed distal end and an open proximal end; and a first rim located along a first portion of a first top edge of the first L-shaped channel, the first rim proceeding from the first closed distal end, along a first outside edge to the open proximal end.
Wu teaches first channel (extendable drawer 2) having a first closed distal end (endwall 24) and an open proximal end (opposite of 24 on 2, as seen in Fig. 1); and a first rim (outwardly protruding ledge 211) located along a first portion of a first top edge of the first channel (Fig. 1), the first rim proceeding from the first closed distal end, along a first outside edge to the open proximal end (Fig. 1).
.

Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733